Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/22 has been entered.  Claim 20 is canceled. Claims 1-19 are presented for examination.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 9-11, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Medina et al. (2019/0087772 A1), in view of Adato et al. (2019/0215424 A1)
Re-claims 1, 2, Medina et al. teach a method, comprising: 
-obtaining a reflected wireless signal from a transmitted wireless signal that was reflected off a shelf having items stored on the shelf of a given item type; (see e.g. paragraphs 0147, 0146 -Step 1430 includes receiving the reflected signal from the plurality of at least partially non-visible inventory items. The reflected signal may be received with any number of suitable antennas. --An inventory area may be any area, whether within a facility or other location, in which non-visible inventory items are located. For example, this may be a shipping box, pallet, shelf, aisle, or display.)
-comparing the reflected wireless signal against known patterns for known reflected wireless signals associated with different inventory levels of the items when present on the shelf; (see e.g. paragraphs 0148, 0111--comparing, with a processor in communication with the at least one antenna, the reflected signal with the detection signal to determine a difference between the reflected and detection signals). -- machine learning techniques may allow the robot computer 40 or other computers within the system to detect patterns, identify shapes corresponding to product configurations, predict item counts and orientations, and the like. RFID data may be combined with other data to form a multi-layer understanding of the placement and location of inventory items, i.e., using visual data to understand inventory arrangements, using RFID data to understand ranging and location.
-determining a current inventory level for the items that are currently present on the shelf based on the comparing (see e.g. paragraphs 0128, 0149 - the processor may stitch the images together and extract the inventory information from the combined signal image. ---Step 1450 includes determining, with the processor, at least one of: a location, a count, an orientation, and a type of the plurality of at least partially non-visible inventory items.
[0128] Steps 1232, 1234, 1236, and 1238 show other approaches that may be used in detecting inventory items and determining inventory characteristics. In step 1232, a detection approach may be used to identify whether any items are out of stock by considering, without considering every single detected inventory item, whether there appear to be any items out of stock. The detection approach uses the received signals as a whole to train a classifier which determines the location of an item and whether any stock is missing. In step 1234, a product recognition approach may use unique signal characteristics to create product categories. For example, if a particular inventory item always returns a reflected signal with a particular amplitude modulation or a unique peak frequency, the processor may use this to create a category for that item.  Product categories can assist in building classifiers using neural network, machine learning, or deep learning techniques. In step 1236, an educated estimation approach may compare processed signals from previous inventory scans to the current inventory scans in order to determine how much stock remains. In step 1238, a heuristic identification process may be used to identify an item by the details extracted from the computer vision process 1220. The heuristic process compares previous signals captured under similar conditions, such as location in the facility or distance from the item, to the current signals, comparing detected features and other data.
-sending an alert that causes restocking of the shelf with the items of the given item type based on the current inventory level  (see e.g. paragraph 0155 --The hub 60 can direct more or fewer supplies to areas with higher need or diminished capacity, or send alerts to drivers, inventory people, and managers in those areas.)
Although Medina et al.  teach In step 1300, the apparatus receives a reflected signal. In step 1310, the apparatus 1 determines any desired inventory characteristics. Step 1200 includes receiving one or more reflected signals. The reflected signals may include continuous or discrete chirps initially transmitted by the transmitter. (see e.g. paragraphs 0133, 0123),
Medina does not explicitly teach the following limitations.
However, Adato et al. teach a method, comprising - obtaining a reflected wireless signal of a transmitted wireless signal that originates from an existing wireless transceiver of an existing a wireless access point, an existing wireless router, or a transaction terminal within a store,  wherein the transmitted signal originates as part of an existing wireless network infrastructure of the store from the existing wireless transceiver,  the reflected wireless signal was reflected off a shelf having items stored on the shelf of a given item type, (see e. g. paragraphs [0165] The data from the first image capturing device contained in first housing 502J1 and the second image capturing device contained in first housing 502J2 may be used to estimate the number of products on a store shelf of retail shelving unit 602. In related embodiments, system 500 may control a projector (e.g., projector 632) and image capture device 506 that are configured for location on a single store shelf or on two separate store shelves. For example, projector 632 may be mounted on horizontal shelf 622E and image capture device 506I may be mounted on horizontal shelf 622D. The image data acquired by image capture device 506 (e.g., included in first housing 502I) may include reflections of light patterns projected from projector 632 on the at least one product and/or the opposing retail shelving unit and may enable a calculation of depth information associated with at least one product positioned on the opposing retail shelving unit.
[0121] Network 150 may facilitate communications and data exchange between different system components when these components are coupled to network 150 to enable output of data derived from the images captured by the one or more capturing devices 125. In some examples, the types of outputs that image processing unit 130 can generate may include identification of products, indicators of product quantity, indicators of planogram compliance, indicators of service-improvement events (e.g., a cleaning event, a restocking event, a rearrangement event, etc.), and various reports indicative of the performances of retail stores 105. 0122] Consistent with the present disclosure, network 150 may be any type of network (including infrastructure) that provides communications, exchanges information, and/or facilitates the exchange of information between the components of system 100. For example, network 150 may include or be part of the Internet, a Local Area Network, wireless network (e.g., a Wi-Fi/302.11 network), or other suitable connections.
 

and wherein the existing wireless access point, the existing wireless router, or the existing wireless transceiver associated with the transaction terminal are part of the existing wireless network infrastructure of the store (see e. g. paragraphs [0124] In another example configuration, server 135 may be part of a system associated with a retail store that communicates with capturing device 125 using a wireless local area network (WLAN) and may provide similar functionality as a cloud server.
[0132] In any such implementation, network interface 206 may be configured to send and receive electrical, electromagnetic, or optical signals, through wires or wirelessly, that may carry analog or digital data streams representing various types of information.
[0176] In one embodiment, the method further includes periodically capturing images of products located on second retail shelving unit 604. In another embodiment the method includes capturing images of second retail shelving unit 604 after receiving a trigger from at least one additional sensor in communication with system 500 (wireless or wired).)

--processing the method on a Self-Service Terminal connected to the existing wireless network infrastructure, a Point-Of-Sale (POS) terminal connected to the existing network wireless infrastructure, or a server connected to the existing network wireless infrastructure.
(see e.g. paragraphs [0124] In another example configuration, server 135 may be part of a system associated with a retail store that communicates with capturing device 125 using a wireless local area network (WLAN) and may provide similar functionality as a cloud server. In this example configuration, server 135 may communicate with an associated cloud server (not shown) and cloud database (not shown).
[0007] The method may additionally include capturing images of the opposing retail shelving unit using the at least one image capture device, and transmitting at least some of the captured images from the second housing to a remote server configured to determine planogram compliance relative to the opposing retail shelving unit.
[0121] System 100 may also include an image processing unit 130 to execute the analysis of images captured by the one or more capturing devices 125. Image processing unit 130 may include a server 135 operatively connected to a database 140. Image processing unit 130 may include one or more servers connected by a communication network, a cloud platform, and so forth.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective date of the invention to combine the embodiments of Medina, and include the steps as taught by Adato et al., above in order to analyze images, identify shelving and determine a level of urgency for resolving occlusion events, and also to optimize the layout of the products on shelves throughout the store (see e.g. paragraph 0525, 0571).

Re-claim 3, Medina et al. teach a method wherein obtaining further includes disregarding initial wireless signals identified as having noise associated with individuals or carts situated between a wireless transceiver and the shelf (see e.g. paragraphs 0122 0124, 0133 - In stacking, multiple processed signals captured from the same location may be overlaid and further processed to reduce noise and increase signal contrast. --In one example, the processor may assign a higher confidence level for signals received with optimal noise levels, or signals clearly indicating one or more inventory items. The processor may assign a lower confidence level for noisy or incomplete signals, or where items are located too close together to distinguish).

Re-claim 4, Medina et al. teach a method, wherein obtaining further includes obtaining the reflected wireless signal from a wireless transceiver situated proximate to the shelf (see e.g. paragraphs 0144 – 0146 -Step 1420 includes transmitting the detection signal to a plurality of at least partially non-visible inventory items located within an inventory area, wherein the detection signal is reflected off of the plurality of at least partially non-visible inventory items. --Non-visible inventory items may additionally be items obscured by their placement, for example, items located on high or dark shelving. --[0146] An inventory area may be any area, whether within a facility or other location, in which non-visible inventory items are located. For example, this may be a shipping box, pallet, shelf, aisle, or display.)

Re-claim 5, Medina et al. do not explicitly teach a method wherein obtaining further includes obtain the reflected wireless signal from the wireless transceiver when a transaction terminal is determined to be idle and not processing any transaction.
However, it is considered an obvious variation of Medina et al. to schedule obtaining the signals during idle time since Medina et al. teach The computer 640 may also learn inventory characteristics from captured images taken during operation of the robot 1. As the robot 1 captures images and processes them to detect inventory, it may develop or refine the rules it uses to detect inventory characteristics. This may be done in real-time, as the robot 1 is operating, or during idle time when the robot 1 is charging or otherwise not in use (see e.g. paragraph 0093).

Re-claims 6, 7, Medina et al. teach a method, wherein comparing further includes weighting and scoring the reflected wireless signal and comparing a score for the reflected wireless signal against scores assigned to the known patterns. --wherein determining further includes determining the inventory level based on an assigned inventory level associated with a matched known pattern (see e.g. paragraphs 0011, 0133, 0117, 0118, 0150 -detect inventory by comparing captured inventory images with stored inventory images, determine inventory information, determine a confidence level for the inventory information, and communicate at least a portion of the inventory information to the database. -Step 1460 includes calculating, with the processor, a confidence level for the determination.) 

Re-claim 8, Medina et al. teach a method, wherein sending further includes identifying a sender to send the alert based on processing a rule associated with the given item type and the inventory level (see e.g. paragraph 0155- The hub 60 can direct more or fewer supplies to areas with higher need or diminished capacity, or send alerts to drivers, inventory people, and managers in those areas.)

Claims 9-11, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Swafford (2016/0134930 A1), in view of Rimkus (5841365).
Re-claim 9, Swafford teaches a method, comprising: periodically evaluating wireless signal patterns reflected off a shelf having items of a given item type; (see e.g. paragraphs 0019, 0086, 0142 0119- FIG. 6 depicts an embodiment of a method for determining the amount of inventory on the shelf in a two-way system. --In this embodiment, an input signal is provided to the controller 155. 141] In an embodiment of the present invention, the use of transmitted light or other signals, such as radio frequency signals, transmitted between a stationary position and a position near the back of the pacing of products, as illustrated in FIG. 9, pushers And the front of the shelf. In one embodiment, transmitter 700 or 702 is integrated within pusher 725. The transmitter generates light or other signals that can be transmitted on a command periodically or continuously. Light emitting diodes (LEDs), radio frequencies or ultrasonic generators or other signal generating devices can be used to generate light or signals.
[0142] In an embodiment of the present invention, as illustrated in FIG. 9, the use of transmitted light or other signal, such as a radio frequency signal, that is passed between a position near the back of the facing of products and a stationary position can be used to measure the distance between the front of the shelf and the pusher. In one embodiment, a transmitter 700 or 702 is incorporated into a pusher 725. The transmitter generates a light or other signal that can be transmitted on command, periodically or continuously. A light emitting diode (LED), radio frequency or ultrasonic generator or other signal generation device can be used to generate the light or signal)
wherein the existing transaction terminal is a Point-Of-Sale (POS) terminal or a Self-Service Terminal (SST) connected to the existing wireless infrastructure of the store (see e.g. paragraphs 0093,  008, 0101, 0090),
-determining current inventory levels of the items on the shelf based on the periodically evaluating; and providing notifications when the current inventory levels fall below one or more predefined thresholds (see e.g. paragraphs 0253, 0086, 0182, 0369, 0118 - In one implementation, and at decision block 2606, the processor 2014 may compare the calculated change in the output signal from the sensor to one or more predetermined threshold values. As such, the one or more predetermined threshold values may represent motion thresholds below which processor 2014 may discard the sensor data received at block 2602. Specifically, if the received sensor data is below the one or more predetermined threshold values, it may not be as a result of a product removal from a display management system, and may be due to random motion/vibration of a store shelf, among others. As such, in one example, block 2606 may have the behavior of an electronic filter, among others. 
0086-. The controller 155 compares the data scanned by the sensor 150 with the previous data scanned by the sensor 150, which is data residing in the memory 156. Depending on the configuration of the system, if the data scanned by the sensor 150 is the same as the previous scanned data, the controller 155 can be configured to wait until the end of the next interval of the timer. If the data scanned by the sensor 150 is different, the controller 155 can then activate the communication control 157 and provide the pusher code to the communication control 157 for transmission. The communication control 157 can then transmit the pusher code for further processing.
0182] Additionally, for the shelf system 900 illustrated in FIG. 14, the number of products aligned on the shelf could be measured. -- For example, the light transceiver 932 transmits the light signal 935 to the pusher 925 or the product 910. The light signal 935 may then be reflected back to the light transceiver 932 to determine the location of the pusher 925 by measuring and calculating the time to receive the light signal 935 at the light transceiver 932. --The control module also can calculate the number of products that remain on the shelf in front of the pusher using in part information regarding the shelf dimensions, including the shelf depth. Additionally, the system can be used in an inventory management mode to help the retailer determine the number of products for inventory purposes and restocking in low-stock or no-stock situations.)
0369 -This improves the ability for stocking the product within the store or facility and can be used to alert stock personnel to ready inventory for restocking purposes.
[0118] Next, in step 480, the store computer 90 would determine if a facing on a shelf was empty. If there was an empty facing, the store computer 90 would then notify the store management that there was an undesirable empty facing in step 485. The store management could then decide the appropriate action to take depending on the type of product and the availability of substitute goods. If the facing was not empty, the store computer 90 would wait until the next product update. )
processing the method on a server connected to the existing wireless infrastructure of the store.(see e.g. paragraphs 0100-0102).
track the amount of product available on the shelves as frequently as desired, even in real time. (see e. g. paragraph 0100).
Swafford does not teach the following limitations.
However Rimkus teaches--wherein transmitted wireless signals associated with the periodically evaluating of the wireless signal patterns originate and are generated by an existing wireless transceiver of an existing wireless router, the existing wireless transceiver of an existing wireless access point, or the existing wireless transceiver of an existing transaction terminal; wherein the transmitted wireless signals are part of an existing wireless infrastructure of a store, and wherein the existing wireless access point, the existing wireless router, or the existing wireless transceiver associated with the transaction terminal are part of an existing wireless network infrastructure of the store  (see e.g. col. 3, lines 46-48 -The host transceiver and plurality of individually addressed product labels are parts of a wireless product label identification system.
Col. 7, lines 21-38- The microprocessor 152, under direct command from the host computer 20, or operating from commands in the microprocessor memory that were downloaded from the host computer 20, causes the transceiver 156 to transmit a RF signal to the nearby label 18. The RF signal includes the commands. --The nearby label 18 responds to the RF signal in one of several different ways. For example, if the commands are prompting commands, the label 18 responds by transmitting a return RF signal, containing information, back to the exciter 150. This information includes data stored in the label 18 (for example, the label's address). The transceiver 156 in the exciter 150 receives the return RF signal, and the microprocessor 152 processes the return RF signal and determines the information contained therein. The exciter 150 can then store the information in the memory of the microprocessor 152, or transmit the information back to the host computer 20.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective date of the invention to modify Swafford and include the steps cited above, as taught by Rimkus , in order to provide a wireless product label identification system able to periodically inventory the installed labels to determine their operational status (see e.g. col. 2. Lines 31-40).
Re-claim 10, Swafford teaches a method, wherein periodically evaluating further includes obtaining reflected wireless signals from the transmitted wireless signals that are transmitted by the existing wireless transceiver at predefined intervals  (see e.g. paragraphs 0163, 0886, 0095) and identifying the wireless signal patterns from the reflected wireless signals (see e.g. paragraph 0359 The particular signal(s) transmitted by a particular location beacon may include one or more features, such as a unique identifier assigned to and/or otherwise connected with the particular location beacon, which may enable the location beacon to be identified by any device getting the particular signal(s) transmitted by the particular location beacon. In sensing a particular signal transmitted by a location beacon (which may, e.g., be positioned at a specific location) and subsequently identifying the location beacon transmitting the particular signal, a computing device may be able to conclude that it is located at and/or near the specific place where the location beacon is situated.)

Re-claim 11, Swafford teaches a method, wherein obtaining further includes disregarding select ones of the reflected wireless signals when a known noise pattern is found in those select ones of the reflected wireless signals (see e.g. paragraph 0163 - Periodically, when prompted, or continuously, the transmitter transmits a signal. If there is no product between the transmitter and receiver, the receiver will receive the signal. If a product exists between the transmitter and receiver, the product will block the signal, and the signal will not be received by the receiver).

Re-claims 17, 18, Swafford teaches a method, wherein providing further includes sending the notifications as real-time item shelf-inventory messages to one or more item- stocking personnel operated devices. --- wherein providing further includes sending the notifications as real-time item shelf-inventory messages to one or more management terminals.(see e.g. paragraphs 0369, 0118 -0369 -This improves the ability for stocking the product within the store or facility and can be used to alert stock personnel to ready inventory for restocking purposes. -- Next, in step 480, the store computer 90 would determine if a facing on a shelf was empty. If there was an empty facing, the store computer 90 would then notify the store management that there was an undesirable empty facing in step 485. The store management could then decide the appropriate action to take depending on the type of product and the availability of substitute goods. If the facing was not empty, the store computer 90 would wait until the next product update. )

Claim 19 recites similar limitations as claims 9 and 10 and is rejected under the same arts and rationale.
Furthermore, Swafford teaches determine whether to send real-time item-inventory notifications based on the item inventory levels; (see e.g. also paragraph 0091- This configuration also makes it possible to recognize and send alerts regarding potential theft situations based on the real-time movement of the pusher 25. The real time product information may make it possible to provide a more responsive inventory system so as to lower the amount of inventory in the store and therefore reduce the cost of inventory.)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Swafford (2016/0134930 A1), in view of Rimkus (5841365), in further view of Besehanic (9367831).
Re-claim 12, Swafford, in view of Rimkus, do not teach the limitations as claimed.
However, Besehanic teaches a method, wherein determining further includes obtaining the current inventory levels from assigned inventory levels associated with known wireless signal patterns that match the wireless signal patterns  (see e.g. col. 3, lines 24-32; lines 35-40;  -In some examples, the reflected signal is compared and/or analyzed in relation to a baseline signal. In some examples, the baseline signal is defined from a baseline inventory condition, in which the maximum amount of product is placed on the shelf (e.g., a full shelf) and a corresponding reflected signal (e.g., a baseline reflected signal) is characterized, recorded and/or analyzed to define an expected reflected signal when the shelf is full and/or an amount of product is maximized on the shelf.)  -In other examples, a time delay and/or a temporal relationship between the transmitted signal and the reflected signal is used to determine the inventory product depth. In some examples a temporal relationship between the transmitted signal and the reflected signal along with pre-defined geometries and/or spatial relationships (e.g., shelf depth, a distance from the shelf to the portable device, product dimensions, etc.) are analyzed to determine and/or compute the inventory product depth.)  See also col. 14, lines 8-12 ----In other examples, no baseline inventory signal is required and only a time of flight of a reflected signal is used in conjunction with dimensions such as a distance to the shelf, a depth of the shelf and/or dimensions of the product, for example, to determine an amount of the product on the shelf.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective date of the invention to combine the embodiments of Swafford, in view of Rimkus,  and include the steps cited above, as taught by Besehanic, in order to use readily available portable devices that are significantly less expensive and/or complex than the shelf-integrated depth product measuring devices to measure and/or determine the amount of product on the shelf, which is also known as the product depth. (see e.g. col. 2, lines 44-47; 32-33).

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Swafford (2016/0134930 A1), in view of in view of Rimkus (5841365), in view of Besehanic (9367831),  in view of Adato et al. (2019/0215424 A1)
Re-claim 13, Swafford, in view of Rimkus, in view of Besehanic, do not teach the limitations as claimed.
However, Adato et al. teach 
wherein obtaining further includes obtaining the given item type and an item identifier for the items from an assigned item type and an assigned item identifier associated with the known wireless signal patterns (see e.g. paragraphs 0118
By detecting the plurality of products, the system may acquire different details relative to the plurality of products (e.g., how many products on a store shelf are associated with a same product type
--the term “identifying a product” may refer to determining a unique identifier associated with a specific type of product that allows inventory managers to uniquely refer to each product type in a product catalogue. Additionally, or alternatively, the term “identifying a product” may refer to determining a unique identifier associated with a specific brand of products that allows inventory managers to uniquely refer to products, e.g., based on a specific brand in a product catalogue. Additionally, or alternatively, the term “identifying a product” may refer to determining a unique identifier associated with a specific category of products that allows inventory managers to uniquely refer to products, e.g., based on a specific category in a product catalogue. In some embodiments, the identification may be made based at least in part on visual characteristics of the product (e.g., size, shape, logo, text, color, etc.).
[0193] [0193] Based on detected products and/or empty spaces, determined using the first signals and second signals, the one or more processors may determine one or more aspects of planogram compliance. For example, the one or more processors may identify products and their locations on the shelves, determine quantities of products within particular areas (e.g., identifying stacked or clustered products), identify facing directions associated with the products (e.g., whether a product is outward facing, inward facing, askew, or the like), or the like. Identification of the products may include identifying a product type (e.g., a bottle of soda, a loaf of broad, a notepad, or the like) and/or a product brand (e.g., a Coca-Cola® bottle instead of a Sprite® bottle, a Starbucks® coffee tumbler instead of a Tervis® coffee tumbler, or the like).
[0212] Method 1000 may include step 1025 of determining, based on the at least one pattern associated with a detected product and the at least one empty space, at least one aspect of planogram compliance. As explained above with respect to FIGS. 8A and 8B, the aspect of planogram compliance may include the presence or absence of particular products (or brands), locations of products on the shelves, quantities of products within particular areas (e.g., identifying stacked or clustered products), facing directions associated with the products (e.g., whether a product is outward facing, inward facing, askew, or the like), or the like. A planogram compliance determination may be made, for example, by determining a number of empty spaces on a shelf and determining a location of the empty spaces on a shelf. The planogram determination may also include determining weight signal magnitudes associated with detected products at the various detected non-empty locations. ---This information may be used by the one or more processors in determining whether-whether products of a selected product type are located in a selected area of the shelf,)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective date of the invention to modify Swafford, in view of Rimkus,  in view of Besehanic, and include the step of retrieving inventory levels and item information from the wireless signal patterns as taught by Adato et al., in order to acquire different details relative to the plurality of products (see e.g. paragraph 0117).

Re-claims 14, 15, Swafford teaches a method, wherein obtaining further includes obtaining a notification rule based on the given item type and the item identifier and processing the notification rule to provide the notifications. --- wherein processing further includes identifying one or more recipients from the notification rule and sending the notifications to the one or more recipients (see e.g. paragraphs 0341, 0345, 0346 In addition, various rules can be set up to trigger an alert based on inventory levels. -- For example, if the inventory levels reach a certain threshold, the hub or network can also be configured to send a predetermined message, e.g., an alert or text message to one or more responsible parties' smart phones or hand-held devices, such as a facility manager, clerk, stock person, etc. In other examples, the hub or network can be provided with various rules that automate inventory actions such as when to request restocking or when to order additional products.) 

Re-claim 16, Swafford does not teach a method, wherein sending further includes sending at least one notification as an Application Programming Interface (API) message to an inventory management system.
However, it is considered an obvious variation of Swafford send the message via API since Swafford teaches that messages can be sent via different methods and to a server or the cloud. (see e.g. paragraph 0342 - the hub can send a message or alert to the in-store server, cloud, etc.)

Response to Arguments
Applicant’s arguments dated 7/6/22 have been considered are moot due to the new rejection. 
Furthermore, Applicant’s arguments do not line up with the claims. the Examiner disagrees with Applicant’s characterization of Swafford in view of the claims. Applicant’s claims do not make clear how the reflected signal happens. It is unclear if the shelf has another transceiver in communication with the access point or the router. Therefore, Swafford clearly anticipates at least part of the claimed language.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.. Krueger et al. (5,697,061) – providing information concerning products, using radio frequency transmissions.
Zimmerman (2008/0077511 A1) -performing inventory using a mobile inventory robot.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA CHAMPAGNE whose telephone number is (571)272-7177.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUNA CHAMPAGNE/
Primary Examiner, Art Unit 3627

October 25, 2022